Citation Nr: 0827157	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1975, with additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension, 
secondary to a service-connected disability of Type II 
diabetes mellitus.  

In 2001, the veteran was diagnosed with Type II diabetes 
mellitus.  The RO granted service connection for diabetes 
associated with herbicide exposure.  In his April 2006 claim, 
the veteran stated he had been diagnosed with hypertension in 
March 2006.  In his October 2006 notice of disagreement, he 
stated that he was not diagnosed with hypertension until 
after he was diagnosed with diabetes mellitus.  

The VA examination in June 2006 confirmed the diagnosis of 
hypertension; however the examiner opined that the 
hypertension was less likely than not secondary to the 
veteran's service-connected Type II diabetes mellitus.  The 
examiner noted the veteran's diabetes had been diagnosed only 
within the past five years and that duration was not enough 
years to cause macrovascular complications secondary to 
diabetes.  Further, the veteran had no other microvascular 
complications of diabetes.  No opinion was given as to 
whether the diabetes may have aggravated the veteran's 
hypertension.

The record does not contain sufficient competent medical 
evidence to decide the question of aggravation.  Thus a 
remand for an examination is necessary.  38 C.F.R. §  
3.159(c) (4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether his hypertension is proximately 
due to, the result of, or aggravated by 
his service-connected Type II diabetes 
mellitus.  

The claims folder must be made available 
to the examiner(s) in conjunction with the 
examination. 

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the hypertension was 
either (a) caused by or (b) aggravated by 
service-connected type II diabetes 
mellitus.  If it is found that the 
hypertension has been aggravated by the 
service-connected type II diabetes 
mellitus, the examiner must specify to the 
extent possible what permanent increase in 
current hypertension is attributable to 
service-connected pathology.  Complete 
rationale for all opinions should be 
provided.

2.  After completion of the above, 
readjudicate the veteran's claim.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

